Citation Nr: 1111387	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-37 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968. 

This appeal arises from a February 2009 rating action of the Department of Veterans' Affairs (VA) Regional Office (RO) located in New York, New York, wherein the RO denied entitlement to service connection for PTSD, bilateral hearing loss, and tinnitus.

Although a claim of service connection for PTSD had been denied in a prior decision, as will be explained below, the regulations pertaining to stressor verification have been liberalized.  Moreover, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims of entitlement to service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  Here, the medical evidence indicates that the Veteran has been diagnosed with anxiety disorder and panic disorder, in addition to his claimed PTSD.  Accordingly, the issues are as characterized on the title page of this decision.

The issue of service connection for PTSD is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence necessary to substantiate his claims and the VA has made reasonable efforts to develop such evidence.

2.  A bilateral hearing loss disability was not present in service or until many years thereafter, and is not shown to be the result of hazardous noise exposure in service.

3.  Tinnitus was not present in service, and is not shown to be the result of hazardous noise exposure in service.
CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by active military service, nor may service incurrence of an organic disease of the nervous system be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts have been fulfilled by information provided to the Veteran by correspondence dated in March 2008 and November 2008.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was recently revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in March 2008.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence. A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal. His service treatment records, service personnel records, and VA and private treatment records have been obtained and associated with his claims file.  He was afforded a VA audiometric examination in May 2010.  

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and sensorineural hearing loss, although not otherwise established as incurred in or aggravated by service, is manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

With chronic disease shown as such in service or within the applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Relative to claims for service connection for hearing loss, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. See 38 C.F.R. § 3.385.  The regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. 
§ 3.385 as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 15

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

Factual Background and Analysis

The Veteran's April 1965 enlistment physical examination report for reserve duty noted that he had 15/15 whispered voice on testing.  Clinical evaluation of the ears was normal.  At the time he was called to active duty, a June 1966 physical examination report noted that the Veteran had 15/15 whispered voice on testing.  Clinical evaluation of the ears was normal.  Service treatment records include no complaints or findings regarding the ears or hearing loss.  At the time of his April 1968 separation physical examination, the ears were found to be normal on clinical evaluation, and on authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-5
0
0
LEFT
10
-5
10
15
10

In his February 2008 application for benefits, the Veteran stated that Dr. L. had treated him for hearing loss and tinnitus.  VA attempted to get Dr. L's records, and his office responded that they did not have records pertaining to hearing loss or tinnitus. 

In his notice of disagreement the Veteran stated that over the years, he had discussed his hearing loss with Dr. L.  

In May 2010, the Veteran was afforded a VA audiometric examination.  The audiologist reported that she reviewed the service treatment records, and reported the in-service hearing tests.  She commented that when the separation physical examination audiometry was completed, hearing sensitivity was well within normal limits bilaterally from 500 to 6K Hz.  The examiner noted the Veteran's complaints regarding his hearing.  She repeated the history of military noise exposure on July 29, 1967, and the Veteran's exposure to blast trauma on that day.  The Veteran denied recreational noise exposure and reported that when qualifying with weapons as part of the requirements of maintaining his position as a police officer, he wore ear protection.  He also reported a two-year history of tinnitus, occurring three times a week and lasting for about 15 minutes.  


On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
40
35
40
70
85
58
LEFT
40
35
55
70
75
59

Speech audiometry revealed speech recognition ability of 28 percent in the right ear and of 32 percent in the left ear.

The audiologist commented that the speech reception thresholds were in poor agreement with the lowest volunteered pure tone responses.  The lowest volunteered pure tone responses which ranged from mild sloping to severe hearing loss range, were judged to be elevated above organic threshold in both ears.  She was unable to assess whether air/bone gaps were present due to unreliable air conduction responses.  She noted that the Veteran was tested and retested with inserts and headphones.  He was counseled and retested a second time with no improvement in reliability of responses.  In fact pure tone test/retest reliability for some frequencies varied by as much as 30dB.  Word recognition scores were not felt to be a valid measure of the Veteran's word recognition ability.  Most errors were simply no response to the item despite adequate pausing of the recorded word lists and encouragement to attempt a response for all items.  The diagnosis was:  Unable to assess organic hearing sensitivity due to either inability or unwillingness on the part of the Veteran to reliably respond to pure tone and speech stimuli.  However, the audiologist indicated that there was likely an organic sensorineural hearing loss present bilaterally based on otoacoustic emissions findings.  

The audiologist opined that based on a review of the evidence and the Veteran's given history, any degree of organic hearing loss present was not likely due to or caused by an in-military service event, either ear pathology, noise traumas, or noise exposure.  Similarly, the reported tinnitus was not likely due to or caused by remote noise exposure in military service, or other in military illness or event.

The examiner explained her rationale noting that the Veteran's provided history of onset of both hearing loss and tinnitus suggests gradual onset of both hearing difficulties and tinnitus with problems/symptoms noted during the past two years or so (although it is typical for hearing loss to be slowly progressive for several years before it begins to significantly impact communicative function).  Finally and most significantly, hearing sensitivity was clearly normal at the time of military separation, bilaterally.  The date of his military separation physical was after the above described event of explosion on ship during his service, and also after any other significant military noise exposure.  Noise induced hearing loss would be expected to have manifested at the time of the trauma and would have been identified at the time of military separation, and this was clearly not the case for the Veteran.  

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus. That letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus. The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for:  Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability.

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.

In such cases, where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request.

Finally, it was noted that the Duty MOS Noise Exposure Listing is not an exclusive means of establishing a Veteran's in-service noise exposure.  Claims for service connection of hearing loss must be evaluated in light of all evidence of record in each case, including treatment records and examination results.

In the present case, the Veteran's Duty MOS was a quartermaster, and according to the listing, only minimal noise exposure is consistent with this MOS.  Further, the May 2010 VA audiologist took into consideration the claimed hazardous noise exposure of July 29, 1967.  However, even so, she was unable to conclude that the Veteran developed a bilateral sensorineural hearing loss or tinnitus as a result of service, and provided extensive reasons upon which she based her opinion.  The Board must rely on all of the evidence in arriving at a decision.  In the present case, the most competent and credible evidence was presented by the VA audiologist.  

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Further, it was suggested by the examiner that the Veteran was less than cooperative in completing the required testing.  In this regard, the Court has held that VA's duty to assist the veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  His failure to assist in satisfactorily completing the examination leads the Board to question his credibility.  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  See State v. Asbury, 187 W.Va. 87, 415 S.E.2d 891, 895 (1992).  His actions during the VA audiometric examination resulted in inconsistent statements, and, to a certain extent, bad character.  His statements are thus discounted.

In conclusion, the evidence does not support a finding that any present bilateral hearing loss or tinnitus is the result of military service.  The claim for service connection for a bilateral hearing loss and tinnitus is denied.


ORDER

Entitlement to service connection for a bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal.

The Veteran served in the United States Navy.  His enlisted rating was quartermaster (QM).  Quartermasters are, "assistants to officers of the deck and the navigator; serve as helmsman and perform ship control, navigation and bridge watch duties. QMs procure, correct, use and stow navigational and oceanographic publications and oceanographic charts.  They maintain navigational instruments and keep correct navigational time; render "honors and ceremonies" in accordance with national observance and foreign customs; send and receive visual messages; and serve as petty officers in charge of tugs, self-propelled barges and other yard and district craft."  https://www.cool.navy.mil/enlisted/desc/qm_description.htm.  

The Veteran served aboard the USS Forrestal from September 1966 to April 1968.  Historical records reveal that on July 29, 1967, a devastating fire and series of chain-reaction explosions occurred onboard ship that killed 134 sailors and injured 161 after an unguided Mk32 Zuni rocket discharged on the flight deck.  The Veteran maintains that as a result of witnessing this horrific event, he developed PTSD.  His post-service history includes spending 29 years as a New York City police officer assigned to the Emergency unit and Crime Scene Unit, which brought him into contact with many disturbing scenes and experiences (abused children, dead bodies, burned bodies).  

Because of the occupational exposure to many disturbing scenes and experiences, the Veteran's medical records from his years with the police department, to including any counseling notes should be obtained for association with the claims folder.

In February 2009, the Veteran was afforded a VA PTSD examination.  At the conclusion of the examination, the diagnosis was anxiety disorder, NOS (not otherwise specified), rule out PTSD, and rule out panic disorder.  The examiner concluded that the Veteran did not meet the full criteria for a diagnosis of PTSD.  In a September 2009 addendum, the examiner explained that the Veteran did not report or demonstrate three or more avoidant cluster symptoms required for a diagnosis of PTSD.  

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In order to facilitate VA in the processing of PTSD claims under the revised regulations, the Veterans' Benefits Administration (VBA) published guidelines in Training Letter (TL) 10-05, dated July 16, 2010.  It was noted in TL 10-05 that if:

the Veteran's DD-Form 214 verifies service in a location that would involve "hostile military or terrorist activity" as evidenced by such awards as [a] Vietnam Service Medal, this evidence would be sufficient to schedule the Veteran for a VA psychiatric examination.

In the present case, service personnel records confirm that the Veteran is authorized to wear the Vietnam Service Medal.  Numerous records will confirm the Veteran's presence aboard the USS Forrestal on July 29, 1967, the day of the fire and explosions aboard the ship that caused 134 deaths and 161 injuries.

The Veteran and his representative maintain the February 2009 VA psychiatric examination was inadequate, as the Veteran's in-service stressors were not fully appreciated, and his post-service employment as a police officer required him to bury his emotions for fear of being found incapable to perform his duties.

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA or non-VA that treated him for any acquired psychiatric disorder, including PTSD since service.  This is to include the Veteran's medical records from the New York City police department, to including any counseling notes.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  After the above actions have been completed, the Veteran should be afforded VA PTSD and Mental Disorders examinations. All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Initial Posttraumatic Stress Disorder and Mental Disorders Examination.  In addition to the other information provided in the examination report, the psychiatrist or psychologist should specifically state whether or not the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.  If the examiner opines that the question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so (why is the causation unknowable?), must be provided.

Following the examination, the examiner is to provide a diagnosis, and indicate whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder is the result of military service.  Sustainable reasons and bases are to be provided for the opinion provided.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


